Citation Nr: 1709435	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The above-referenced rating decision granted the Veteran service connection for posttraumatic stress disorder (PTSD), which was rated as 30 percent disabling.  In a September 2012 rating decision, the RO granted an increased rating for PTSD to 70 percent, effective October 7, 2010.  

In a January 2015 decision, the Board granted an increased rating for PTSD to 50 percent, for the period from November 6, 2008 to October 7, 2010, but denied a rating in excess of 70 percent for PTSD at any point during the appeal period.  Also in January 2015, the Board remanded the issue remaining on appeal, TDIU, to the RO for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is necessary prior to final adjudication of the claims on appeal to afford the Veteran every due consideration.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

For the period beginning October 7, 2010, the Veteran has met the schedular criteria.  The remaining legal question is whether the sole service-connected disability, PTSD, causes unemployability.  Although the claim was denied after the Board's prior remand for failure of the Veteran to return a form, the Board finds that there remains the duty to assist in obtaining an opinion.  In this regard, the Veteran was last examined in 2012 regarding the severity of the PTSD disability, and although cognizant that Social Security Administration records indicate that other disabilities interfere with his ability to maintain employability (back disability), this background does not alleviate the Board's duty to assist the Veteran is obtaining evidence regarding whether the service-connected disability in itself prevents substantially gainful employment.  The Board remands for this examination and opinion.

While this case is in remand status, development to obtain any other outstanding medical records pertinent to the claim also should be completed, to include all VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include obtaining authorization for release of private medical records, if any.  Specifically, obtain VA treatment records from the VA Medical Center in Redding, California dated September 2012, forward, and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the impact of his service-connected disability of PTSD on employability.  

Following a review of the record, the examiner should provide a full description of the effects of the Veteran's service-connected PTSD has on his ordinary activities, to include his employability.  The examiner should discuss the types of employment, if any, that the Veteran could still substantially maintain in light of his education, training, and special work experience.  If the examiner finds that there is no such gainful employment possible, the examiner, to the extent possible, should discuss the length of this level of impairment.

3. Then, the AOJ should readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

